DISMISS; and Opinion Filed February 18, 2014.




                                         S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-13-00838-CV

                          RICHARD MCKINNEY, Appellant
                                       V.
                 DEL-JEN, INC., NORTH TEXAS JOB CORPS CENTER,
                   MARIA T. MARTIN, AND LANA KITE, Appellees

                       On Appeal from the 14th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-12-04888

                             MEMORANDUM OPINION
                          Before Justices Bridges, O’Neill, and Brown
                                   Opinion by Justice Brown
       Before the Court is appellees’ motion to dismiss the appeal. Appellees contend the

appeal should be dismissed for want of prosecution. Appellant did not file a response to

appellees’ motion.

       In a letter dated July 3, 2013, the Court informed appellant that his brief was deficient

and instructed him to file an amended brief correcting the deficiencies within thirty days. The

Court cautioned appellant that failure to file an amended brief within the time requested may

result in dismissal of the appeal without further notice. As of today’s date, appellant has not

filed an amended brief. Appellant did not file a response to the motion to dismiss.
       Accordingly, we grant appellee’s motion and dismiss the appeal. See TEX. R. APP. P.

42.3(b).




                                                 /Ada Brown/
                                                 ADA BROWN
                                                 JUSTICE

130838F.P05




                                           –2–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

RICHARD MCKINNEY, Appellant                         On Appeal from the 14th Judicial District
                                                    Court, Dallas County, Texas.
No. 05-13-00838-CV        V.                        Trial Court Cause No. DC-12-04888.
                                                    Opinion delivered by Justice Brown.
DEL-JEN, INC., NORTH TEXAS JOB                      Justices Bridges and O’Neill, participating.
CORPS CENTER, MARIA T. MARTIN,
AND LANA KITE, Appellees

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellees, DEL-JEN, INC., NORTH TEXAS JOB CORPS
CENTER, MARIA T. MARTIN, AND LANA KITE, recover their costs of this appeal from
appellant, RICHARD MCKINNEY.


Judgment entered this 18th day of February, 2014.




                                                    /Ada Brown/
                                                    ADA BROWN
                                                    JUSTICE




                                             –3–